              Case 2:18-cv-01188-TSZ Document 42 Filed 05/29/20 Page 1 of 3



 1                                                         THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   THE ERISA INDUSTRY COMMITTEE,

11                                        Plaintiff,      NOTICE OF APPEAL

12          v.                                            Case No. 2:18-cv-01188
13   CITY OF SEATTLE,                                     District Court Judge Thomas S. Zilly
14                                      Defendant.
15
            Notice is hereby given that The ERISA Industry Committee, Plaintiff in the above
16
     named case, hereby appeals to the United States Court of Appeals for the Ninth Circuit from the
17
     Order (Dkt. No. 40) granting Defendant City of Seattle’s Motion to Dismiss (Dkt. No. 37)
18
     entered in this action on May 8, 2020, and the Final Judgment (Dkt. No. 41) entered in this
19
     action on May 11, 2020.
20

21
             DATED this 29th day of May 2020.
22
                                                  KILPATRICK TOWNSEND & STOCKTON LLP
23

24                                                By /s/ Gwendolyn C. Payton
                                                        Gwendolyn C. Payton, WSBA No. 26752
25                                                      gpayton@kilpatricktownsend.com
                                                        Telephone: (206) 626-7714
26                                                      Facsimile: (206) 260-8946



     NOTICE OF APPEAL                                              KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     CASE NO. - 2:18-CV-01188-TSZ - 1                                          SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 42 Filed 05/29/20 Page 2 of 3



 1                                          MILLER & CHEVALIER CHARTERED
 2                                          Anthony F. Shelley, pro hac vice
                                            Theresa S. Gee, pro hac vice
 3                                          ashelley@milchev.com
                                            tgee@milchev.com
 4                                          900 Sixteenth St. NW
 5                                          Washington, DC 20006
                                            Telephone: (202) 626-5800
 6                                          Facsimile: (202) 626-5801

 7                                          Counsel for Plaintiff
                                            The ERISA Industry Committee
 8

 9

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26



     NOTICE OF APPEAL                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                             1420 FIFTH AVENUE, SUITE 3700
     CASE NO. - 2:18-CV-01188-TSZ - 2                              SEATTLE, WA 98101
                                                            (206) 626-7713 FAX: (206) 260-8946
              Case 2:18-cv-01188-TSZ Document 42 Filed 05/29/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on May 29, 2020, I caused a copy of the foregoing document, NOTICE OF

 3   APPEAL, to be filed with the Clerk of the Court via the CM/ECF system. In accordance with

 4   their ECF registration agreement and the Court’s rules, the Clerk of the Court will send e-mail

 5   notification of such filing to the following attorneys of record:

 6          Jeffrey Lewis
 7          KELLER ROHRBACK LLP
            300 LAKESIDE DRIVE, STE 1000
 8          OAKLAND, CA 94612
            Email: jlewis@kellerrohrback.com
 9
            Erin Maura Riley
10
            Rachel E. Morowitz
11          KELLER ROHRBACK
            1201 3RD AVE, STE 3200
12          SEATTLE, WA 98101-3052
            Email: eriley@kellerrohrback.com
13          Email: rmorowitz@kellerrohrback.com
14
            Jeremiah Miller
15          SEATTLE CITY ATTORNEY
            700 FIFTH AVENUE #2050
16          SEATTLE, WA 98104-7097
            Email: jeremiah.miller@seattle.gov
17

18

19

20                                                         /s/ Gwendolyn C. Payton
                                                           Gwendolyn C. Payton
21

22

23

24

25

26



     NOTICE OF APPEAL                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     CASE NO. - 2:18-CV-01188-TSZ - 3                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
